Citation Nr: 1758179	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-09 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1964 to October 1967 to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2017 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing was prepared and associated with the record.

The issues of all reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1995 rating decision denied the Veteran's initial claim of service connection for bilateral knee disabilities.  The Veteran was notified but did not perfect an appeal of the decision or submit new and material evidence within one year.

2.  A March 2009 rating decision denied a request to reopen the Veteran's claim of service connection for bilateral knee disabilities and denied the Veteran's initial claim of service connection for bilateral hip disabilities.  The Veteran was notified but did not perfect an appeal of the decision or submit new and material evidence within one year.

3.  Evidence received since March 2009 was not previously considered by agency decision makers, is neither cumulative nor redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claims of service connection for a respiratory condition.


CONCLUSIONS OF LAW

1.  The August 1995 and March 2009 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

2.  Evidence received since the March 2009 RO rating decision in connection with the Veteran's request to reopen his claims for service connection for bilateral hip and bilateral knee disabilities, is new and material and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In a March 2009 RO rating decision, the Veteran's request to reopen the Veteran's claim of entitlement to service connection for bilateral knee and hip disabilities was denied.  The evidence before the RO at the time consisted of the Veteran's service treatment records (STRs), private post-service treatment records, and VA treatment records from April 3, 2008 to September 24, 2008.

The RO declined to reopen the bilateral knee claims and denied service connection for bilateral hip claims citing no evidence that established an in-service injury or nexus to any in-service event for any of the disabilities. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The RO rating decision became final because the Veteran did not perfect an appeal and, new and material evidence pertaining to the claim was not received prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 11. 

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence added to the record since the prior final denial include additional VA and private medical records and testimony on the record before the undersigned VLJ.  The Veteran's hearing testimony provided details about a combat parachute jump the Veteran conducted during Operation Junction City.  As a result of the impact the Veteran provided that he "wrecked" his knee.  The Veteran further testified that given the circumstances surrounding the jump itself, he did not seek treatment for his right knee injury and self-treated his symptoms throughout service.  The Veteran also testified that the physician Dr. F.K. who treated and operated on the Veteran's knees, post-service, believed that his knees could have been injured due to his service although he could not offer the necessary etiological opinion because he was not there.  Finally the Veteran testified that he felt that his left knee disability was a result of favoring the leg due to his right knee disability, and that his bilateral hip disabilities were caused by both knee disabilities.  According to the Veteran's testimony Dr. F.K. previously told the Veteran that he had "worn out [his] left knee trying to preserve [his] right knee and that "the same thing kind of flipped with my hips he said."

This evidence is new in that it was not of record at the time of the prior final denial. In addition, it is material as it relates to a previously unestablished fact-that the Veteran sustained a right knee injury as a result of a combat jump in-service in Vietnam.  While the Veteran's claims file includes multiple records from Dr. F.K. regarding the Veteran's knees and hips the statements the Veteran is attributing to Dr. F.K. appear to be new.  Furthermore, the Veteran's testimony regarding his left knee and bilateral hip disabilities is material as it relates to a previously unestablished fact-that these disabilities may be caused or aggravated by the Veteran's right knee disability.  As new and material evidence has been received, the claim is reopened.

Given the favorable nature of the decision to reopen the claim, discussion of VA's duties to notify and assist is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left hip disability; to this extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right hip disability; to this extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability; to this extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right hip disability; to this extent, the appeal is granted.


REMAND

The Board's decision to reopen the claim of entitlement to service connection for bilateral hip and knee disabilities was based on the Veteran's testimony regarding an in-service right knee injury and that his left knee disability and bilateral hip disabilities were secondary to the right knee disability.  The Board finds the Veteran's testimony with regard to his in-service right knee injury to be competent and credible.  On remand, a VA examination and etiology opinion is needed to adequately assess whether any current right knee disability is related to the in-service right knee injury.  38 C.F.R. § 3.159 (c)(4). The examination conducted on remand must include consideration of the Veteran's pertinent history, to include his service in Vietnam as part of the 82nd Airborne.

The Veteran has raised the contention that his left knee disability and bilateral hip disabilities are secondary to his right knee disability.  The opinion obtained on remand should address that theory also.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his bilateral knee and hip disabilities.  The examiner should review the claims file and conduct all appropriate tests and studies.  The examiner is informed that they are to accept as true the Veteran's reports of an in-service right knee injury due to a combat parachute jump.

Based on the examination and review of the record, the examiner should answer the following:

(a)  Is it at least as likely as not (i.e., probability of approximately 50 percent), that any currently diagnosed right knee disability is etiologically related to the conceded in-service right knee injury sustained in a parachute jump?

(b)  Is it at least as likely as not (probability of approximately 50 percent), that any currently diagnosed left knee disability was caused or aggravated by the Veteran's right knee disability?  

(c)  Is it at least as likely as not (probability of approximately 50 percent), that any currently diagnosed left or right left hip disability was caused or aggravated by the Veteran's right knee disability?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A complete detailed rationale must be provided for any opinion offered.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, if the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


